DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15, drawn to a mold, classified in B29C43/36,58.
II. Claims 16-20, drawn to a method for molding a reinforced preform in a mold, classified in B29C70/46,56.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as apparatus and process for its practice. The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process. (MPEP § 806.05(e)). In this case, the process as claimed can be practiced by another and materially different apparatus or by hand. For instance, Invention I requires a controller, moving members, couplings, and actuators whereas Invention II does not. Additionally, the apparatus as claimed can be used to practice another and materially different process, such as a process to mold and measure the optical properties of a thermoplastic preform or a process to measure the dimensions of the apertures in the preform. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different/separate classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (i.e. searching different classes/subclasses or electronic resources, or employing different search queries; See MPEP 808.02);
the prior art applicable to one invention would not likely be applicable to another invention;
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Attorney Leslie Hodges on 02/01/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15. Affirmation of this election must be made by applicant in replying to this Office action. Claims 16-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Notes
Examiner wishes to point out to applicant that claim(s) 1-15 is/are directed towards an apparatus and as such will be examined under the following conditions. The process/manner of using the apparatus and/or the material worked upon by the apparatus is/are viewed as recitation(s) of intended use and is/are 
In claims 1, 5, 11, and 12, “generally closed position” has been interpreted below as being a definite limitation in view of [0031], [0045], and Fig. 8 of applicant’s specification.
Specification
The abstract of the disclosure is objected to because it describes a mold already known in the art (see references of record such as Tsai, Whitney, and Wang). Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim(s) 2, 4-6, 12 and 15 is/are objected to because of the following informalities: 
Claim 2, “controller being configured to” should be changed to --controller being configured to:--.
Claims 4 and 15, “each coupling is connected with its respective side portion” should be changed to --each coupling is connected with its respective side portion of the reinforced preform--.
Claims 4 and 15, “the first and second moving members are effective to stretch” should be changed to --the first and second moving members are configured to stretch--.
Claims 5 and 12, “the controller being configured for” should be changed to --the controller being configured for:--.
Claim 6, “the controller is further configured for” should be changed to --the controller is further configured for:--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 and 13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 recites the limitations “molding surfaces generally protrudes outward” and “molding surfaces generally recedes into” which are indefinite. The term “generally” in claim 6 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While [0045] of applicant’s specification describes the term “generally” as a broadly descriptive adverb, its description is insufficient to determine the percentage of the molding surface protruding/receding and/or a range/degree of when prior art reference would and would not read on the limitation. The limitations have been examined below as if they read --molding surfaces protrudes outward-- and --molding surfaces recedes into--. 
 	 Claim 13 recites the limitations “molding surfaces generally protrudes outward” and “molding surfaces generally recedes into” which are indefinite. Thus, claim 13 has the same 112b issues as claim 7 above. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ando (US 20080028953) in view of Tsai (US 20070218157), Whitney (US 6875384), and/or Baggett (US 20180094921).  
Regarding claim 1, Ando discloses a mold (Fig. 1) for molding a reinforced preform having at least two apertures therein (mold in Fig. 1 is capable of receiving and molding an object 101 with at least one hole: P0036, 0038, 0041, and Fig. 1; the object 101 capable of being a reinforced preform having at least two apertures therein: MPEP §§ 2112.01 I, 2114 I-II, and 2115), comprising: 
a first mold half (103) having a first molding surface (upper surface of 103: P0036 and Fig. 1);
a second mold half (104) having a second molding surface (lower stamper surface 102 of 104: P0036-0037 and Fig. 1);
the first and second mold halves being disposed with the first and second molding surfaces facing each other (Fig. 1), the mold halves being configured to transition between an open position in which the mold halves are spaced apart from each other (P0045, 0061, and Fig. 1) and a generally closed position (imprinting generally closed position not shown) in which the mold halves are proximate each other and define a cavity between the first and second molding surfaces (103 and 104 are not fully closed, are 
a first emitter (109) disposed in the first mold half and configured to emit light therefrom into the cavity (P0043 and Figs. 1-2B), 
a first receiver (108) disposed in the second mold half and configured to receive light from the first emitter and produce a first signal indicative of the light received from the first emitter (P0043-0044) for the benefits of allowing/enhancing aligning of the objet 101 and the mold haves with high accuracy (P0045). 
 Ando fails to disclose a second emitter and/or a second receiver as instantly claimed. 
However, in the same field of endeavor, molds with alignment mechanisms, Tsai discloses the technique of associating a first light emitter (31) with a first mold half (10) and associating a first light receiver (32) with a second mold half (20) as an alignment assembly, the first light receiver (32) configured to receive light from the first emitter and produce a first signal indicative of the light received from the first emitter (P0018-0025 and Figs. 1-4) for the benefit(s) of optically determining misalignment between the mold halves and/or enhancing alignment between the mold halves (P0001 and 0027). Tsai further discloses that the technique of disposing two or more of alignment assembles 30 (i.e. multiple light emitter-light receiver pairs) in different locations yields the predictable result of better ensuring alignment between the mold halves (P0027). 
In the same field of endeavor, molds with alignment mechanisms, Whitney discloses the technique of using two light emitters and two light receivers as instantly claimed to improve positional/alignment accuracy of mold halves (C6, L28-C7, L25; C9, L16-34, and Figs. 3-4).  
In an analogous art, optical alignment mechanisms, Baggett discloses the technique of using two light emitters and two light receivers as instantly claimed to improve alignment accuracy of a workpiece (Abstract, P0031-0039, and Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Ando in view of Tsai, Whitney, 
Regarding claim 2, while Ando further discloses to include a processor unit configured to receive and process signals from light receivers (P0062-0063), modified Ando fails to disclose a controller as instantly claimed. 
However, Tsai further discloses/suggests to include control circuitry to control/operate the light emitters and light receivers (P0022). 
Whitney further discloses the technique of including a controller (104) connected to light emitters and light receivers, configured to operate the light receivers, and configured to receive signals from the light receivers to determine position/alignment of the mold components (C6, L28-C7, L25; C9, L16-34, and Fig. 4).  
Baggett further discloses to include a controller (140) connected to light emitters and light receivers, configured to operate the light receivers, and configured to receive signals from the light receivers to determine position/alignment of the workpiece (Abstract, P0031-0039, and Fig. 1). Official notice is taken that the automation/operation of light emitters and light receivers via a controller in alignment systems and determination of alignment via the controller based on data obtained from the light receivers is known and desirable in the field of light alignment systems.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Ando in view of the additional teachings of Tsai, Ando, and Baggett by incorporating a controller, connecting the controller to the emitters and the receivers, configuring the controller to cause the first and second emitters to emit light, and configuring the controller to receive the first and second signals from the first and second receivers .

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando (US 20200269487) in view of Tsai (US 20070218157) and Ando (US 20080028953).
Regarding claim 1, Dando discloses a mold (20: P0001 and Figs. 1-4) for molding a reinforced preform having at least two apertures therein (20 is capable of receiving and molding a composite blank 22 capable of having at least two apertures therein: P0023 and MPEP §§ 2112.01 I, 2114 I-II, and 2115), comprising: 
a first mold half (28) having a first molding surface (bottom surface of die 28: P0029 and Figs. 1-4);
a second mold half (30) having a second molding surface (upper surface of die 30: P0029 and Figs. 1-4);
the first and second mold halves being disposed with the first and second molding surfaces facing each other (P0028-0029 and Figs. 1-4), the mold halves being configured to transition between an open position in which the mold halves are spaced apart from each other (P0028-0029 and Figs. 1-2) and a generally closed position in which the mold halves are proximate each other and define a cavity between the first and second molding surfaces (P0028-0029 and Fig. 3-4); and 
first emitter … configured to emit light therefrom  into the cavity (“light emitting diodes” as a part of an alignment mechanism for aligning the first die 28, second die 30, frame 32, and/or blank 22 within 20: P0035 and not shown), 
 a first receiver … configured to receive light from … emitter (“photodetectors” as another part of the alignment mechanism: P0035);

a first receiver … configured to receive light from … emitter (“photodetectors” as another part of the alignment mechanism: P0035). 
Dando fails to explicitly disclose the position/arrangement of the light emitters and light receivers as instantly claimed.
However, in the same field of endeavor, molds with alignment mechanisms, Tsai discloses the technique of arranging/disposing a first light emitter such as a light emitting diode (31) in a first mold half (10) and a first light receiver (32) in a second mold half (20) as an alignment assembly, the first light receiver (32) configured to receive light from the first emitter and produce a first signal indicative of the light received from the first emitter (P0018-0025 and Figs. 1-4) for the benefit(s) of optically determining misalignment between the mold halves and/or enhancing alignment between the mold halves (P0001 and 0027). Tsai further discloses that the technique of disposing two or more of alignment assembles 30 (i.e. multiple light emitter-receiver pairs) in different locations yields the predictable result of better ensuring alignment between the mold halves (P0027). 
Since Dando discloses/suggests use of the light emitting diodes (light emitters) and photodetectors (light receivers) to align the first die 28, second die 30, frame 32, and/or blank 22 (as applied above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the apparatus of Dando in view of Tsai by disposing the first emitter in the first mold half, disposing the first receiver in the second mold half, configuring the first receiver to receive light from the first emitter to produce a first signal indicative of the light received from the first emitter, disposing the second emitter in the first mold half, disposing the first receiver in the second mold half, and configuring the second emitter d to receive light from the second emitter to produce a second signal indicative of the light received from the second emitter for the benefit(s) of optically determining misalignment between the mold halves and/or enhancing alignment 
	Modified Dando does not necessarily disclose that the first and second emitters are configured to emit light therefrom into the cavity. 
However, in the same field of endeavor, molds with alignment mechanisms, Ando discloses the technique of arranging/disposing a light irradiation mechanism (109) in a first mold half (103) and a light detection/receiving mechanism (108) in a second mold half (104) as an alignment assembly (P0043-0044 and Fig. 1), the light irradiation mechanism (109) configured to emit light into a cavity of defined by the mold halves, the light detection/receiving mechanism (108) configured to receive light from the light irradiation mechanism for the benefit(s) of optically determining misalignment and/or enhancing alignment between the first mold half , an object to be molded, and the second mold half (P0015 and Fig. 1). 
Since Dando discloses/suggests use of the light emitting diodes (light emitters) and photodetectors (light receivers) to align the first die 28, second die 30, frame 32, and/or blank 22 (as applied above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of Ando by configuring the first and second emitters to emit light therefrom into the cavity for the benefit(s) of optically determining misalignment between the mold halves and the preform and enhancing alignment between the mold halves and preform as suggested by Ando. A person having ordinary skill in the art would have recognized that the proposed configurations of the elements are intuitive to allow alignment of the preform which is situated in the mold cavity. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Regarding claim 7, Dando further discloses wherein one of the first and second molding surfaces protrudes outward from its respective mold half, and the other of the first and second molding surfaces recedes into its respective mold half (Fig. 4-5). Dando further suggests that the shape of molding surfaces . 
Claim(s) 2 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Tsai and Ando as applied to claim 1, and further in view of Baggett (US 20180094921) and Whitney (US 6875384).
Regarding claim 2, modified Dando fails to disclose a controller as instantly claimed. 
However, Tsai further discloses/suggests to include control circuitry to control/operate the light emitters and light receivers (P0022) while Ando further discloses to include a processor unit configured to receive and process signals from light receivers to make alignment determinations (P0062-0063). Thus, Tsai and Ando further suggest a modification. 
In an analogous art, alignment systems, Baggett discloses an alignment system comprising a controller (140) connected to light emitters and light receivers, configured to operate the light receivers, and configured to receive signals from the light receivers to determine position/alignment of the workpiece (Abstract, P0031-0039, and Fig. 1).  
In the same field of endeavor, molds with alignment mechanisms, Whitney discloses the technique of including a controller (104) connected to light emitters and light receivers, configured to cause the light emitters to emit light, configured to receive signals from the light receivers, configured to determine an alignment condition based on the received signals for the benefit(s) of automatically reducing positional offset based on optically sensed positional errors (abstract, C5, L14-45; C6, L28-C7, L55; C9, L16-34, and Fig. 4).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of the additional of teachings/suggestions of Tsai, Ando, Baggett and Whitney by incorporating a controller, connecting the controller to the emitters and the receivers, configuring the controller to cause the first and second emitters to emit light, and configuring the controller to receive the first and second signals from the first and second receivers for the benefit(s) of automating the operation of the emitters and receivers via the 
Regarding claim 8, modified Dando fails to disclose wherein when the reinforced preform is placed between the first and second mold halves, the first signal is indicative of a first alignment among the first emitter, the first receiver and a first of the two apertures, and the second signal is indicative of a second alignment among the second emitter, the second receiver and a second of the two apertures.
However, Ando further discloses the technique of providing at least one hole in the article (101) to be molded such that irradiation can go through it when the article is placed between the mold halves such at least one signal is indicative of a first alignment among the first emitter, the first receiver, and the hole that when the article is placed between the mold halves (P0013, 0043-0044, and Figs. 1-2B). 
Baggett further discloses the technique of providing at least one notch in the workpiece such that light can go through it when the workpiece is placed between the alignment system such that at least one signal is indicative of a first alignment among the first emitter, the first receiver, and the notch that when the workpiece is placed between the alignment system (P0003, 0039, and Figs. 1-2). 
Since Dando discloses/suggests use of the light emitting diodes (light emitters) and photodetectors (light receivers) to align the first die 28, second die 30, frame 32, and/or blank 22 (as applied above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of the additional teachings of Ando and Baggett by providing at least two apertures to the reinforced preform that allow light to go through the reinforced preform such that when the reinforced preform is placed between the first and second mold halves, the first signal is indicative of a first alignment among the first emitter, the first receiver and a first of the two apertures, and the second signal is indicative of a second alignment among the second emitter, the second receiver and a second of the two apertures for the benefit(s) of enabling alignment of the reinforced preform when the reinforced preform is placed between the first and second mold halves as desired by Dando and as suggested by Ando and Baggett.
Regarding claim 9, Baggett further discloses wherein the first and second alignments are linear alignments (P0013 and Fig. 1). Thus, Dando, as modified in claim 8 above, further discloses/suggests the claimed subject matter. Based on the teachings/suggestions of Tsai (Fig. 2) and Ando (Figs. 1-2B), it would have been desirable to make the alignments linear for the benefit(s) of facilitating/enhancing alignment via the linear light paths.  
Claim(s) 3-4, 11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Tsai and Ando as applied to claim 1, and further in view of Rigamonti (US 20200346419).
Regarding claim 3, Dando further discloses/suggests wherein the mold halves (28 and 30) define a mold body (Fig. 4/Fig. 6), the mold further comprising:
first and second … members (sides of a frame 32), each having a respective coupling configured for connection with a respective side portion of the reinforced preform (each side of the frame 32 having a respective clamp, not shown, for connecting with a respective side portion of the blank in order to hold the blank 22 in the frame 32 as it is known in the art: P0002, 0024, 0030, and Figs. 1-3). 
However, modified Dando fails to disclose a respective actuator configured for moving the respective coupling between a respective first position in which the respective coupling is disposed at a respective first distance from a center of the mold body and a respective second position in which the respective coupling is disposed at a respective second distance from the center of the mold body that is greater than the first distance, wherein the first position of each respective coupling is located in the first mold half, in the second mold half or outside the mold body.
In the same field of endeavor, molds with a frame, Rigamonti discloses a mold comprising a first mold half (23) and a second mold half (24) capable of forming a mould body 14 (P0115 and Figs. 4-5) and a frame (4) comprising first and second moving members (7L and 7R: P0061, 0066-0067, and annotated Fig. 8 below), each having a respective coupling (gripping device 5) configured for connection with a respective side portion of a reinforced preform (P0065, 0068-0071, Fig. 4-5, and Figs. 8-10) and a respective actuator configured for moving the respective coupling between a respective first position in or outside the mold body (the first position of each respective gripping device 5 is located outside the mold body 14: P0070-0071 and Fig. 5) for the benefit(s) of allowing automation of the stretching out of the preform in the cavity of the mold, controlling stretching locally, and/or enhancing molding (P0021-0025). 

    PNG
    media_image1.png
    425
    762
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of Rigamonti by incorporating first and second moving members in the frame and respective actuators configured for moving the respective couplings with respect to the center of the mold body as suggested by Rigamonti 
Regarding claim 4, Rigamonti further discloses wherein the first and second moving members (7L and 7R) are configured such that when the reinforced preform is placed between the first and second mold halves and each coupling is connected with its respective side portion and the actuators move their respective couplings from their respective first positions to their respective second positions, the first and second moving members are configured to stretch the reinforced preform (7L and 7R  are capable of stretching the preform by moving move their respective couplings to a position away from the mold body 14 when the reinforced preform is placed between the first and second mold halves and each coupling 5 is connected with its respective side portion: P0025, 0070-0071, 0110). Thus, Dando as modified in claim 3 above in view of Rigamonti, further discloses/suggests the subject matter of this claim.
Regarding claim 11, Dando, as modified in claim 3 above in view of Tsai, Ando and Rigamonti, discloses/suggests all the limitations of claim 11 (see rejections of claims 1 and 3 above). 
Regarding claim 13, Dando further discloses wherein one of the first and second molding surfaces protrudes outward from its respective mold half, and the other of the first and second molding surfaces recedes into its respective mold half (Fig. 4-5). Dando further suggests that the shape of molding surfaces is modifiable based on a desired shape (P0002 and 0028). Tsai further discloses and obviates the claimed subject matter (P0004 and Figs. 1-2). Rigamonti further discloses and obviates the claimed subject matter (P0021, 0115, and Fig. 4). 
Regarding claim 15, Dando, as modified in claims 4 and 11 above in view of Tsai, Ando and Rigamonti, discloses/suggests the limitations of claim 15 (see rejection of claim 4 and claim 11 above). 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Tsai, Ando, and Rigamonti as applied to claim 3, and further in view of Baggett (US 20180094921) and Whitney (US 6875384).  
Regarding claim 5, modified Dando fails to disclose a controller as instantly claimed. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of the additional teachings of Rigamonti by incorporating a controller and configuring the controller to control the operation of the first and second members as instantly claimed for the benefit(s) of allowing automation of the stretching out of the preform in the cavity of the mold, controlling stretching automatically, and/or enhancing molding. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Modified Dando fails to disclose that the controller is configured for controlling operation of the emitters, receivers, and determining an alignment condition as instantly claimed. 
However, Tsai further discloses/suggests to include control circuitry to control/operate the light emitters and light receivers (P0022) while Ando further discloses to include a processor unit configured to receive and process signals from light receivers to make alignment determinations (P0062-0063). 
In an analogous art, optical alignment mechanisms, Baggett discloses the technique of including a controller (140) connected to light emitters and light receivers, configured to operate the light emitters and the light receivers, and configured to receive signals from the light receivers to determine position/alignment of the workpiece (Abstract, P0031-0039, and Fig. 1). Official notice is taken that the automation/operation of light emitters and light receivers via a controller in alignment systems and determination of alignment via the controller based on data obtained from the light receivers is known and desirable in the field of light alignment systems.
In the same field of endeavor, molds with alignment mechanisms, Whitney discloses the technique of including a controller (104) connected to light emitters and light receivers, configured to cause the light emitters to emit light, configured to receive signals from the light receivers, configured to 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Ando in view of the additional teachings of Tsai, Ando, Baggett, and Whitney by incorporating a controller, connecting the controller to the emitters and the receivers, configuring the controller to cause the first and second emitters to emit light, configuring the controller to receive the first and second signals from the first and second receivers, configuring the controller to determine an alignment condition based on the received signals, configuring the controller to determine if the alignment condition meets a predetermined criteria/range, configuring the controller to transition the mold halves from the open position to the generally closed position when/until the alignment condition meets the predetermined criteria/range for the benefit(s) of automating the operation of the emitters and receivers via the controller, allowing automatic determination of alignment/misalignment via the controller based on the received signals before closing the mold halves, and/or ensuring that alignment is within an allowable tolerance before closing the mold halves as suggested by Tsai, Ando, Baggett, and Whitney. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Tsai, Ando, Rigamonti, Bagget, and Whitney as applied to claim 5 above, alone or further in view of Wang (WO 2017024381).
Regarding claim 6, Whitney further discloses wherein the controller is further configured for sending an error condition alert if the alignment condition fails to meet the predetermined criteria (controller 140 is capable of sending correction values to a display 138 if the alignment condition fails to meet the predetermined criteria, and 140 is capable of making corrections if the alignment condition fails 
In the same field of endeavor, molds with alignment mechanisms, Wang discloses the technique of configuring the controller to provide alarms to an operator when the controller determines misalignments based on data from optical sensors (pg. 10, L19-30; pg. 11, L1-5).
Official notice is taken that it is desirable in the art of molds to send alerts via the controller when controlled parameter fails to meet the predetermined criteria.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of the additional teachings of Whitney and/or Wang by configuring the controller to send an error condition alert if the alignment condition fails to meet the predetermined criteria for the benefit(s) of notifying operators of misalignments automatically. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Tsai, Ando and Rigamonti as applied to claim 11 above, in view of Baggett (US 20180094921), Whitney (US 6875384) and Wang (WO 2017024381).
Regarding claim 12, Dando, as modified in claims 5 and 6 above in view of Rigamonti, Bagget, Whitney and Wang, discloses/suggests the limitations of claim 12 (see rejections of claims 5 and 6 above). Examiner notes that the limitation “the controller configured for causing at least one of the actuators to move its respective coupling from its respective first position to a respective adjusted position based on the alignment condition if the alignment condition fails to meet the predetermined criteria, wherein the respective adjusted position is different from the respective second position” is not required as it is an optional limitation in view of broadest reasonable interpretation of current claim 12.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dando in view of Tsai, Ando, and Rigamonti as applied to claim 11, and further in view of Baggett (US 20180094921).  
Regarding claim 15, modified Dando fails to disclose wherein when the reinforced preform is placed between the first and second mold halves, the first signal is indicative of a first alignment among the first emitter, the first receiver and a first of the two apertures, and the second signal is indicative of a second alignment among the second emitter, the second receiver and a second of the two apertures.
However, Ando further discloses the technique of providing at least one hole in the article (101) to be molded such that irradiation can go through it when the article is placed between the mold halves such at least one signal is indicative of a first alignment among the first emitter, the first receiver, and the hole that when the article is placed between the mold halves (P0013, 0043-0044, and Figs. 1-2B). 
Baggett further discloses the technique of providing at least one notch in the workpiece such that light can go through it when the workpiece is placed between the alignment system such that at least one signal is indicative of a first alignment among the first emitter, the first receiver, and the notch that when the workpiece is placed between the alignment system (P0003, 0039, and Figs. 1-2). 
Since Dando discloses/suggests use of the light emitting diodes (light emitters) and photodetectors (light receivers) to align the first die 28, second die 30, frame 32, and/or blank 22 (as applied above), it would have been prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify the apparatus of Dando in view of the additional teachings of Ando and Baggett by providing at least two alignment apertures to the reinforced preform that allow light to go through the reinforced preform such that when the reinforced preform is placed between the first and second mold halves, the first signal is indicative of a first alignment among the first emitter, the first receiver and a first of the two apertures, and the second signal is indicative of a second alignment among the second emitter, the second receiver and a second of the two apertures for the benefit(s) of enabling alignment of the reinforced preform when the reinforced preform is placed between the first and second mold halves as desired by Dando and as suggested by Ando and Baggett. See MPEP §§ 2143 I A, 2143 I C, 2143 I G, and/or 2144 II.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, the prior art of record, alone or in combination, fails to disclose or suggest, the controller configured for causing at least one of the actuators to move its respective coupling from its respective first position to a respective adjusted position based on the alignment condition if the alignment condition fails to meet the predetermined criteria, wherein the respective adjusted position is different from the respective second position. 

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, and 11-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24 of copending Application No. 16594288 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are coextensive in scope as the subject matter claimed in the instant application is fully disclosed in the referenced copending application.
Regarding instant claim 1, claim 24 of the copending reference application discloses all the limitations of instant claim 1.
Regarding instant claims 3 and 5, claim 25 of the copending reference application discloses all the limitations of instant claims 3 and 5.
Regarding instant claim 11, claim 24 of the copending reference application discloses all the limitations of instant claim 1.
Regarding instant claim 12, claim 25 of the copending reference application discloses all the limitations of instant claims 3 and 5.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Additional prior art made of record and not relied upon that is considered to be pertinent to
Applicant’s disclosure: 
Hauwiller (US 5026514) discloses to stretch a composite preform via a frame comprising springs and clamps while molding it via mold halves (Figs 1-2 and accompanying text); 
	Graf (WO 2017140752) disclose to provide integral pulling tabs to a composite preform to facilitate its gripping (abstract and Figs. 2-3); and
Edelmann (US 20150151507) discloses to provide holding strips to edges of a composite preform to improve its holding during its molding (P0042-0045 and Figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERZI H. MORENO HERNANDEZ whose telephone number is 571-272-0625. The examiner can normally be reached on 12:00-10:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-

/JERZI H MORENO HERNANDEZ/Examiner, Art Unit 1743